                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division
                                                                                    FEB - b 2019   y
TRAVEOUS BROWN,

       Plaintiff,

                                                   Civil Action No. 3:18CV812-HEH


CHARLENE BARTLETT,et ai.

       Defendants.


                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       On December 13, 2018, the Court conditionally docketed Plaintiffs action.

Plaintiff requested leave to proceed informa pauperis. By Memorandum Order entered

on January 7, 2019, the Court directed Plaintiff to pay an initial partial filing fee of $5.40

or state under penalty of perjury that he did not have sufficient assets to pay such a fee

within eleven (11) days of the date of entry thereof. See 28 U.S.C. § 1915(b)(1).

Plaintiff has neither paid the initial partial filing fee nor averred that he cannot pay such a

fee. Therefore, Plaintiff is not entitled to proceed informa pauperis. Plaintiffs disregard

of the Court's directives warrants dismissal of the action. Accordingly, the action will be

dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.




                                    HENRY E. HUDSON
Date:'^AS2o/*7                      SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
